Citation Nr: 1538449	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  15-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include consideration for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability as result of VA medical treatment in November 2000. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1958 to December 1962 and in the United States Air Force from January 1965 to November 1967.  The Veteran died in December 2010, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (RO), which denied the benefit sought on appeal. 

During the pendency of this appeal, the claims folder was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death, to include consideration for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability as result of VA medical treatment in November 2000.  

The record reflects that the Veteran died in December 2010; the immediate cause of death was noted as sepsis due to clostrium defficile colitis, and other significant conditions listed as contributing to death, included end-stage cirrhosis and severe cardiomyopathy.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated as 70 percent disabling.  

The appellant asserts that the Veteran acquired hepatitis C as result of VA medical treatment in November 2000 for a coronary artery bypass graft (CABG), which lead to the development of his end-stage cirrhosis, and ultimately resulted in his death.  In the alternative, the appellant asserts that the Veteran's severe heart disease, which contributed to his death, is etiologically related to his period of service, to include as due to Agent Orange exposure, and/or proximately aggravated by his service-connected PTSD.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

Initially, the Board notes that a remand is needed to obtain outstanding VA treatment records dated from July 2007 to the date of the Veteran's death in December 2010.  The record only contains a few VA treatments from this period that were submitted by the appellant, and it does not contain all the Veteran's VA treatment records up until the date of his death.  

A remand is also needed in order to make an attempt to verify whether the Veteran had set foot in the Republic of Vietnam.  The record reflects that the Veteran reported to his treating VA mental health specialists that he had service in Vietnam.  In addition, the appellant states that prior to his death, the Veteran inform her that he flew on helicopters from Japan to Vietnam during his period of service, but she did not know any further details about his service in Vietnam.  A review of the Veteran's service personnel records does not reflect, and a January 2012 responses from Personnel Information Exchange Request (PIES) was unable to confirm, that the Veteran had service in the Republic of Vietnam.  However, it does show that the Veteran was station in Japan from April 1967 to October 1967.  He was assigned to 610 Mil Aift Spt Sq MAC and he was stationed at Yokota Air Force Base, Japan.  A request to the U.S. Army and Joint Services Records Research Center should be made for a search of records from the Veteran's assigned unit, to include flight logs, mission reports, or flight manifests, to verify the Veteran's reports of having visited Vietnam while he was stationed at Yokota Air Force Base, Japan, and to determine whether the Veteran's assigned unit serviced helicopters that flew to Vietnam.

Lastly, a remand is needed to obtain a VA medical opinion that addresses the appellant's contentions that (1) the Veteran acquired hepatitis C as result of VA medical treatment in November 2000 for a coronary artery bypass graft (CABG), which lead to the development of his in end-stage cirrhosis, and ultimately resulted in his death; and (2) the Veteran's heart disease, which contributed to his death, was proximately aggravated by his service-connected PTSD. 

A review of the medical evidence shows that the Veteran was first diagnosed with hepatitis C in March 2001 after he presented with complaints of jaundice in the prior month.  Notably, an August 2000 VA hospital summary reflects that the Veteran had a negative hepatitis C in conjunction with his evaluation as a heart transplant candidate.  The Veteran subsequently underwent a CABG surgery in November 2000 at the VA medical center in Richmond, Virginia.  The appellant believes that the Veteran acquired hepatitis C as result of this surgery and hospitalization.  The Veteran denied any other risk factor for hepatitis C.  Pertinently, a September 2001 VA treatment record indicates that the Veteran's hepatitic C was related to his November 2000 surgery.  A medical opinion is necessary that addresses this matter. 

In addition, the appellant has submitted medical literature that suggests that symptoms of PTSD can aggravate heart disease.  The record contains the medical opinion from a June 2007 VA heart examination, in which the VA examiner concluded that the Veteran's heart disease was not aggravated by his PTSD disability. However, this medical opinion does not consider the recent medical literature submitted by the appellant or a September 2009 VA medical statement, nor does it adequately address the March 2007 and April 2007 VA medical statements that support a correlation between the Veteran's symptoms of PTSD and development of his heart problems.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update the claims folder with the Veteran's treatment records from VA medical facilities dated from July 2007 to the date of his death in December 2010. 

2. After determining the Veteran's dates, locations, and unit(s) of assignment during his period of active duty service, make attempts to verify whether the Veteran travelled to Vietnam from Yokota Air Force Base, Japan during the period from April 1967 to October 1967.  Request information regarding any TDY orders for the Veteran and records from his assigned units, to include flight logs, mission reports, and flight manifests.  

3.  Obtain a medical opinion from a physician with sufficient expertise to address the etiology of the Veteran's hepatitis C.  The claims folder, to include any relevant electronic records, should be available for review. 

Based on a review of the claims folder, the examiner should provide opinions to following: 

(a)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran acquired hepatitis C as result of his November 2000 CABG surgery and hospitalization at VA medical center in Richmond, Virginia.  

(b)  If so, the VA examiner should provide an opinion as to whether developing hepatitis C from the November 2000 surgery and hospital treatment was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment or post-operative care; or, was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided). 

A rationale for all opinions expressed should be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4. Obtain a medical opinion from a cardiologist or other qualified physician regarding the cause of the Veteran's death.  The claims folder, to include any relevant electronic records, should be available for review. 

After reviewing the claims folder and considering the pertinent evidence of record (including the December 2010 certificate of death), the medical specialist should opine as to:

(a) Whether it is at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's service-connected PTSD, caused, materially contributed to, or hastened his death.  

(b) Whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any cardiovascular disability was caused by his service-connected PTSD.

(c) Whether it is at least as likely as not ((i.e., probability of approximately 50 percent) that any cardiovascular disability was aggravated (increased in severity beyond the natural progress of the disorder) by his service-connected PTSD.

In doing so, the examiner should consider the various medical opinions of record, to include in the June 2007 VA examination report, as well as the March 2007, April 2007 and September 2009 medical statements from the Veteran's treating VA and private medical providers, as well as the medical literature on the relationship between PTSD and heart problems submitted by the Veteran prior to his death. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide the requested opinion, he/she must state what reasons.

5. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




